Dickinson, J.
This is an action to recover for professional services rendered in behalf of the defendants by the plaintiffs as attorneys at law. The plaintiffs recovered. The only issues of fact were as to the value of the services, and as to whether there had been a special agreement respecting the charge to be made therefor. There is no room for doubt that, as to these questions of fact, the determination involved in the verdict was amply sustained by the evidence.
Numerous assignments of error are presented relating to the rulings of the court as to the admissibility of evidence. Several of these are based upon the overruling of objections to questions addressed to the defendants on cross-examination, by the plaintiffs, as to matters not strictly relevant to the issue; this examination being evidently for the purpose of laying a foundation for contradicting and impeaching the witnesses. Even if it be conceded that this cross-examination was beyond the reasonable discretion of the court, it is very apparent that it was harmless. The answers given were not in themselves prejudicial, and the court refused to receive the evidence offered to contradict or impeach the witnesses.
The other evidence referred to in the assignment of error may be grouped in two classes, — one consisting of evidence the propriety of which is so apparent that it ought not to be called in question; and as to the other class it is equally apparent that it could not in any way have prejudiced the defendants or affected' the result.
Order affirmed.
(Opinion published 54 N. W. Rep. 194.)